Citation Nr: 0509150	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2001, which granted service connection for PTSD, 
effective October 19, 2000, and which denied service 
connection for hearing loss of the left ear, tinnitus of the 
left ear, and residuals of a concussion.  In April 2003, the 
veteran appeared at a hearing held at the RO before the 
undersigned Acting Veterans Law Judge (i.e., Travel Board 
hearing).  

At his hearing, the veteran said that he believed that he had 
spinal disabilities as a result of a concussion in service.  
However, he clarified that he was contending that he also 
injured his spine at the same time he sustained a concussion.  
The claim for service connection for spinal injuries is not 
on appeal, and is referred to the RO for appropriate 
disposition.

For reasons expressed below, the service connection issues 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
Board in 1985 and by the RO in 1996 .

2.  In July 1999, the veteran filed an application to reopen 
his claim for service connection for PTSD, which eventually 
resulted in a grant of service connection for PTSD, based on 
new and material evidence including a correction of military 
records to show a Purple Heart Medal.  

3.  The veteran's application for correction of his military 
records was filed on November 29, 1999.  


CONCLUSION OF LAW

The criteria for an earlier effective date for the grant of 
service connection for PTSD of November 29, 1999, but no 
earlier, have been met.  38 U.S.C.A. §§ 5110, 7104 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD, effective October 19, 2000, was 
granted by an RO rating decision dated in May 2001.  The 
veteran contends that the effective date should be the date 
he initially filed a claim for service connection, in 1980. 

The veteran has never been provided a formal letter informing 
him of the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2003).  Nevertheless, in the May 2001 
rating decision, the May 2002 statement of the case, and 
other correspondence, the veteran has been adequately 
notified of the information necessary to substantiate his 
claim for an earlier effective date.  Moreover, the essential 
facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 
Vet.App. 143 (2001).  Additionally, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  Thus, there has been adequate 
notification and development under the relevant law.  See 
Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 38 
U.S.C.A. § 5103A(a)(2) (West 2002).  

The veteran's original application for compensation, received 
in October 1980, included a claim for service connection for 
a nervous condition, which was denied by the RO in March 
1981.  In a December 1981 notice of disagreement, the veteran 
also claimed service connection for Vietnam Delayed Stress 
Syndrome.  The RO denied service connection for PTSD in a 
July 1982 rating decision.  In a decision dated in June 1985, 
the Board denied service connection for a psychiatric 
disorder, including PTSD.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002).  A subsequent attempt to 
reopen his claim was denied in April 1996.  

In July 1999, the veteran again attempted to reopen his claim 
for service connection for PTSD; this claim was denied by the 
RO in a December 1999 rating decision.  In a statement 
received October 19, 2000, the veteran said he was appealing 
that decision, and attached a copy of a decision of the Army 
Board for Correction of Military Records, dated in August 
2000, which, pursuant to 10 U.S.C.A. § 1552, corrected the 
veteran's records to show the receipt of additional 
decorations, in particular, the Purple Heart Medal.  The Army 
Review Board subsequently informed VA that the veteran's 
application for correction of his records was received 
November 29, 1999.  

In December 2000, a VA examination was conducted, which 
resulted in a diagnosis of PTSD, and the RO granted service 
connection for PTSD by a May 2001 rating decision.  The RO 
assigned the effective date of October 19, 2000, as the date 
of claim.  

When a disallowed claim is reopened and thereafter allowed on 
the basis of new and material evidence resulting from the 
correction for the military records of the proper service 
department under 10 U.S.C.A. § 1552, (or because of other 
corrective action by competent military naval, or air 
authority), the award will be effective from the latest of 
these dates:  (1) Date application for change, correction, or 
modification was filed with the service department, in either 
an original or disallowed claim; (2) Date of receipt of claim 
if claim was disallowed; or (3) One year prior to the date of 
reopening the disallowed claim.  38 U.S.C.A. § 5110(i) 
(2002); 38 C.F.R. § 3.400(g) (2004).

According to the Army Review Board, the date the application 
for correction of the record was filed was November 29, 1999.  
The veteran's initial, disallowed compensation claim was 
received in October 1980.  The reopened claim that eventually 
resulted in the grant of benefits was filed in July 1999; one 
year prior to that date would be in July 1998.  In this 
regard, although the RO found that the reopened claim was 
filed in October 2000, the October 2000 statement from the 
veteran, to which he attached the corrected record, was 
specifically identified as an appeal, and was received within 
a year of the December 1999 rating decision.  

The latest of these dates is the date of the application for 
correction of his military records, November 29, 1999.  
Therefore, the appropriate effective date for the grant of 
service connection for PTSD is November 29, 1999; to that 
extent, the appeal is allowed.  Under the applicable law, 
however, an effective date earlier than November 29, 1999, is 
not warranted.  

The veteran contends that the effective date should be the 
date he originally filed a claim in 1980.  He argues that the 
only change since then was the correction of his military 
records, which was based on a mistake by the military, and 
not his fault.  However, the law has specifically provided 
that in these circumstances, the effective date may not be 
earlier than one year prior to the date of the reopened 
claim.  38 U.S.C.A. § 5110(i).   

The Board notes, however, that while the addition to the 
veteran's military records of the Purple Heart Medal was 
indeed an essential component to his claim, it was not the 
only relevant evidence added to the file since his claim was 
previously denied.  The medical evidence, both before and 
after the 1985 Board decision, contains psychiatric 
evaluations with contrasting opinions as to whether or not 
PTSD was present.  Moreover, the 1985 decision was also 
based, in part, on a medical determination that the stressor 
was not adequate, i.e., that it was not a recognizable 
stressor that would evoke significant symptoms of distress in 
almost anyone.  The sufficiency of a stressor is a medical 
determination.  See Zarycki v. Brown, 6 Vet.App. 91 (1993).  
Subsequently, the diagnostic criteria for the PTSD were 
revised to reflect a subjective standard of distress, i.e., 
that the person's response to the stressor involved intense 
fear, helplessness, or horror, rather than the previous 
requirement that the event be distressful to "almost 
anyone."  See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed., 1994) (DSM-IV).  

In addition, the veteran's recitations of his claimed 
stressors over the years have not been, by any measure, 
consistent.  Added to that must be the various versions of 
service personnel records which the veteran has provided.  In 
particular, the initial DD Form 214, received from the 
service department, showed that the veteran had been awarded 
the NATIONAL DEFENSE SERVICE MEDAL; VIETNAM SERVICE MEDAL; 
VIETNAM CAMPAIGN MEDAL; and ARMY COMMENDATION MEDAL.  Service 
personnel records initially received from the service 
department indicated that he was a finance specialist, and 
was assigned to the 292nd Finance Section throughout his time 
in Vietnam, and did not reflect that the veteran participated 
in combat or received any combat-related decorations.  

However, in a later attempt to reopen his claim, the veteran 
submitted a copy of a DD Form 214, certified by a Veterans 
Benefits Counselor in February 1986 as a copy of an original 
document.  According to this document, the veteran had been 
awarded the following:  NATIONAL DEFENSE SVC MDL; GOOD 
CONDUCT MDL; VIETNAM SERVICE MDL W/3 STARS; VIETNAM CAMPAIGN 
MDL W/69 CLASP; ARCOM MDL; PURPLE HEART; COMBAT RIBBON; and 
VN GALLANTRY CROSS W/PALM.  (This document was addressed in 
the RO's denial of the claim in April 1996.)  During the time 
in question, there was no "Combat Ribbon" as such, and a 
"Combat Action Ribbon" was not an Army decoration.  
Moreover, the record was not provided by the military; 
indeed, the documentation received from the Army Board for 
Correction of Military Records shows that the original DD 
Form 214 was the same as that initially considered by VA, and 
not the 1986 copy.  

The DD Form 215, which is the current, official separation 
record, shows that the veteran's decorations are as follows:  
PURPLE HEART, VIETNAM SERVICE MEDAL W/3 BRONZE SERVICE STARS, 
REPUBLIC OF VIETNAM GALLANTRY CROSS W/PALM UNIT CITATION 
BADGE.  Significantly, the ARCOM MDL and the COMBAT RIBBON 
were not on either the original DD Form 214, or the revised 
DD Form 215.  

Also of record are numerous versions of personnel records 
submitted by the veteran, containing inconsistencies, which 
need not be addressed in this decision, because the service 
department has found that the veteran was entitled to the 
Purple Heart Medal, and this provided a sufficient basis for 
a grant of service connection for PTSD.  Where service 
department certification of service is an essential element 
of establishing entitlement, the service department's finding 
is conclusive and binding on VA.  Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530 
(1992).  In this case, the service department certification 
that the veteran was entitled to the Purple Heart Medal was 
an essential element of the claim.  Although not always 
necessary for a grant of PTSD, in this case, the veteran did 
not have a combat specialty; corroboration from other 
servicemen was general, rather than specific; and the medical 
evidence did not consistently show a diagnosis of PTSD.  
Moreover, the veteran's significantly varying stressor 
statements over the years, as well as the 1986 DD Form 214, 
and the various versions of personnel records he submitted, 
significantly diminished the credibility of his own 
statements.  

In sum, the veteran's claim for service connection for PTSD 
was previously denied by the Board, and again later by the 
RO.  His claim, received in July 1999, was reopened and 
eventually allowed with evidence including a correction of 
military records, pursuant to 10 U.S.C.A. § 1552, showing he 
is now in receipt of a Purple Heart Medal.  Based on these 
undisputed facts, the date he filed his claim with the Army 
Board for Correction of Military Records, November 29, 1999, 
is the appropriate effective date for the grant of service 
connection for PTSD.  The effective date is a matter of law, 
and the benefit-of-the-doubt rule does not apply.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994); 38 U.S.C.A. 
§ 5107(b).





ORDER

An effective date of November 29, 1999, for the award of 
service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  First, the veteran has never been 
provided the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), i.e., notice informing him of the 
evidence necessary to substantiate his claims and of his and 
VA's respective obligations to obtain specified different 
types of evidence, and requesting him to provide copies of 
any relevant evidence in his possession.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
In addition, medical evidence should be obtained, and he 
should be afforded medical examinations.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The veteran and his representative 
should be sent a letter containing the 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing him 
of the information and medical or lay 
evidence that is necessary to 
substantiate all three of his service 
connection claims on appeal.  The letter 
should inform him of which information 
and evidence, if any, that he is required 
to provide to VA, and which information 
and evidence, if any, VA will attempt to 
obtain on his behalf.  He should 
specifically be requested to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should take appropriate action 
in response to any reply received from the 
veteran.  See 38 C.F.R. § 3.159(c). 

3.  All records of the veteran's VA 
treatment for hearing loss, tinnitus, and 
any concussion residuals, to include 
seizures or migraines, dated from 1998 to 
the present, should be obtained from the 
Coatesville VA medical center.  

4.  Thereafter, the veteran should be 
scheduled for VA audiology and ENT 
examinations to determine if the veteran 
has left ear hearing loss or tinnitus of 
service onset.  The claims file must be 
reviewed in connection with the 
examination.  The examiner is requested to 
render an opinion as to whether, based on 
examination findings, review of historical 
records, and medical principles, it is at 
least as likely as not that the veteran 
currently has left ear hearing loss or 
tinnitus related to service.  The examiner 
should specifically comment on service 
medical records during the veteran's 
active service, as well as audiometry 
tests conducted during the veteran's 
reserve service, in January 1976, August 
1987, and March 1988, and a VA audiology 
examination in April 1985.  The complete 
rationale for all opinions expressed 
should be provided.  

5.  The veteran should be scheduled for a 
VA neurology examination, to determine 
whether he has residuals of a claimed 
concussion in service.  The claims file 
must be reviewed in connection with the 
examination.  The examiner is requested to 
render opinions as whether, based on 
examination findings, review of historical 
records, and medical principles, it is at 
least as likely as not that the veteran 
currently has residuals of a claimed 
concussion in service, in particular, a 
seizure disorder or migraine disorder.  
The examiner's opinion should reflect a 
review of the service medical records, as 
well as the extensive post-service 
evaluations for possible seizure disorders 
and migraines, beginning in 1980.  The 
complete rationale for all opinions 
expressed should be provided.  

6.  After assuring compliance with the 
above development requests, as well as 
with any other notice and development 
action required by law, the RO should 
review the claims on appeal.  If the 
claims are denied, the veteran should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


